IN THE SUPREME COURT OF THE STATE OF DELAWARE

SEANNE GODWIN, §
§ No. 135, 2014
Defendant Below- §
Appellant, § Court Below: Superior Court
§ of the State of Delaware in and
V. § for Kent County
§
STATE OF DELAWARE, § No. 1210011265
§
Plaintiff Below- §
Appellee. §

Submitted: June 17, 2015
Decided: June 30, 2015

Before HOLLAND, VALIHURA, and VAUGHN, Justices.

0 R D E K
On this 30lh day of June 2015, it appears to the Court that:

(1) Defendant-Below/Appellant Seanne Godwin appeals ﬁ'om a Superior Court
jury verdict ﬁnding him guilty of Drug Dealing and Conspiracy Second Degree.
Godwin raises four claims on appeal. First, Godwin argues that his trial counsel was
ineffective by failing to ﬁle a motion to suppress evidence based on a theory of an
improper search and seizure. Second, Godwin contends that the trial court erred
when it denied his motion for a mistrial due to an improper comment made by the
State in its opening argument. Third, Godwin claims that his trial counsel was

ineffective by failing to move for a mistrial after the State introduced testimony

regarding his history of drug dealing. Fourth, Godwin contends that his trial counsel
was ineffective by failing to question a State witness regarding his plea agreement.
We ﬁnd no merit to Godwin’s appeal and afﬁrm.

(2) On October 16, 2012, Godwin called Tyere Joyner and requested to meet
him in Dover, Delaware in order to obtain marijuana that he could resell. Godwin
and Joyner met at a Dover hotel where Joyner gave Godwin $500 worth of marijuana
so that Godwin, acting as middle man, could sell the drugs for Joyner. Godwin then
rode in J oyner’s car to Clairﬁeld where he was to meet an intended purchaser of the
marijuana. Once the men arrived, Godwin approached the purchaser and attempted
to sell him the marijuana. When the purchaser was unable to produce the money to
buy the drugs, Godwin leﬁ. Soon thereafter, the purchaser called Godwin and
claimed that he now had the money and wanted to set up a meeting at Mapleton
Square. Godwin agreed, and he and Joyner drove to Mapleton Square. Once there,
Godwin left Joyner’s car and got into the purchaser’s adjacent vehicle. Godwin gave
the purchaser 2 ounces of marijuana, but instead of paying for the drugs, the
purchaser robbed Godwin at gunpoint of the marijuana and $535 cash. He then
forced Godwin out of his car and drove away. When Godwin returned to J oyner’s car
he informed him that he had been robbed. After picking up two other people, Godwin

and Joyner began to search for the robber.

(3) The men Spotted the robber, now on foot, in the area of the Autumn Run
Apartments. The robber ran to the front of the apartments and approached Delaware
State Trooper Nicholas Ciglinsky and Corporal Alexander Argo, who were on patrol

in an unmarked Tahoe SUV. The robber informed them that he was being followed
by a blue Mitsubishi Lancer. Based on this information, the ofﬁcers began following
the vehicle. After the vehicle failed to stop at a stop sign, the ofﬁcers attempted to
initiate a trafﬁc stop. The vehicle sped up despite the ofﬁcers’ attempt to stop the
vehicle. Eventually the vehicle stopped, and the front seat passenger ﬂed. The
ﬂeeing occupant was apprehended by Ofﬁcer Ci glinsky, and subsequently identiﬁed
as Kendrick Foreman. The driver was identified as Joyner and the other passengers
were identiﬁed as Godwin and Kelvin Davis.

(4) Once the occupants of the vehicle were secured, the officers conducted a
search of the vehicle and found marijuana in the trunk as well as a handgun under the
front passenger seat. After being arrested, Godwin provided a statement to the police
admitting that he and Joyner had attempted to sell marijuana that day, and that he had
been robbed by the potential purchaser. He also admitted that they were searching
for the robber when the police attempted to stop the vehicle. He denied any
knowledge of the handgun found in the vehicle. Godwin was indicted on charges of

Drug Dealing and Conspiracy Second Degree.

(5) Godwin was tried in December 2013. In its opening statement, the State
mentioned that a handgun was found under Foreman’s seat. Godwin’s counsel
objected and requested a mistrial, which the trial court denied. In order to clarify the
alleged improper statement, the State explained that the handgun belonged to
Foreman and that Godwin was unaware that it was in the car. Joyner, Officer
Ciglinsky, and Corporal Argo testified for the State. The State also introduced
Godwin’s recorded statement as evidence. Godwin declined to testify. The jury
returned a verdict ﬁnding Godwin guilty of both charged offenses. Due to Godwin’s
status as a habitual offender under 11 Del. C. §4214(b), he was sentenced to life in
prison.

(6) Godwin’s counsel ﬁled a brief and motion to withdraw pursuant to Supreme
Court Rule 26(0) on June 9, 2014. Counsel claimed that, after a careful and complete
examination of the record, he found no arguably appealable issues. On October 9,
2014, we granted counsel’s motion to withdraw but appointed new counsel to
consider any appealable issues.

(7) “Generally, we do not consider claims of ineffective assistance of counsel
in a direct appeal.”' “The reason for that practice, in part, is to develop a record on
that issue in a Superior Court Rule 61 post-conviction proceeding.”2 This Court may

' Cooke v. State, 977 A.2d 803, 848 (Del. 2009).
2 1d.

consider a claim of ineffective assistance of counsel on direct appeal when “the
actions of trial counsel are not disputed and are clearly reﬂected” in the proceedings
below.3

(8) The narrow exception to the rule that would allow us to consider Godwin’s
claims of ineffective assistance of counsel on direct appeal is inapplicable here. The
alleged ineffective assistance of Godwin’s counsel is far from “clearly reflected in the

Superior Court proceedings.”4

We ﬁnd that these allegations would be better
considered in a Superior Court Rule 61 post-conviction proceeding. Accordingly, we
deny Godwin’s request to consider the merit of these claims.

(9) Godwin also claims that the trial court erred by denying his application for
a mistrial. “This Court reviews the denial of a motion for mistrial for abuse of
discretion.”5 “A trial judge should grant a mistrial only where there is ‘manifest
necessity’ or the ‘ends of public justice would be otherwise defeated.’”6

(10) Godwin contends that the trial court abused its discretion by denying his

motion for a mistrial after the State prosecutor mentioned the handgun found under

the front passenger seat in his opening statement. This claim lacks merit. After

3 Id. Conversely, direct appeal is not appropriate if counsel’s actions are disputed or the record on
appeal is not sufﬁciently complete. 10’. (citing State v. Carter, 14 P.3d 1138, 1144 (Kan. 2000);
United States v. Swanson, 943 F.2d 1070, 1072-73 (9th Cir. 1991)).

" Cooke, 977 A.2d at 848.

5 Hendricks v. State, 871 A.2d 1118, 1122 (Del. 2005).

6 Steekel v. State, 71 1 A.2d 5, 1 1 (Del. 1998) (quoting Fanning v. Superior Court, 320 A.2d 343,
345 (Del. 1974)).

Godwin’s counsel objected, the prosecutor informed the court that the purpose of
mentioning the gun was to explain why the men ﬂed ﬁ'om police. The trial court
cautioned the prosecutor but allowed him to clarify the remark to the jury. The
prosecutor went on to explain to the jury that the handgun belonged to Foreman and
that Godwin was unaware of its existence. This explanation cured any prejudice the
State’s initial comment may have caused. Accordingly, the trial court did not err by
denying Godwin’s motion for a mistrial.

NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED.

    
 

fY THE COURT:

l